Name: Commission Regulation (EC) No 1301/98 of 23 June 1998 amending Regulation (EEC) No 2219/92 laying down detailed rules for the application of the specific supply arrangements for Madeira relating to milk products and establishing the forecast supply balance
 Type: Regulation
 Subject Matter: regions of EU Member States;  processed agricultural produce;  trade;  tariff policy
 Date Published: nan

 ¬ ¬EN Official Journal of the European CommunitiesL 180/10 24. 6. 98 COMMISSION REGULATION (EC) No 1301/98 of 23 June 1998 amending Regulation (EEC) No 2219/92 laying down detailed rules for the application of the specific supply arrangements for Madeira relating to milk products and establishing the forecast supply balance THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products (1), as last amended by Regulation (EC) No 2348/96 (2), and in particular Article 10 thereof, Whereas Commission Regulation (EEC) No 1696/92 (3), as last amended by Regulation (EEC) No 2596/93 (4), lays down in particular the detailed rules for implementation of the specific arrangements for the supply of certain agri- cultural products to the Azores and Madeira; Whereas Commission Regulation (EEC) No 2219/92 of 30 July 1992 laying down detailed rules for the applica- tion of the specific supply arrangements for Madeira relat- ing to milk products and establishing the forecast supply balance (5), as last amended by Regulation (EC) No 721/98 (6), establishes the forecast supply balance for milk products for Madeira for the period 1 July 1997 to 30 June 1998; whereas, in order to continue to satisfy requirements for milk and milk products, the abovemen- tioned quantities should be fixed for the period 1 July 1998 to 30 June 1999; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EEC) No 2219/92 is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 June 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 173, 27. 6. 1992, p. 1. (2) OJ L 320, 11. 12. 1996, p. 1. (3) OJ L 179, 1. 7. 1992, p. 6. (4) OJ L 238, 23. 9. 1993, p. 24. (5) OJ L 218, 1. 8. 1992, p. 75. (6) OJ L 100, 1. 4. 1998, p. 31. ¬ ¬EN Official Journal of the European Communities L 180/1124. 6. 98 ANNEX ANNEX I Forecast supply balance for Madeira relating to milk products for the period 1 July 1998 to 30 June 1999 (tonnes) CN code Description Quantity 0401 Milk and cream, not concentrated nor containing added sugar or other sweetening matter 12 000 ex 0402 Skimmed-milk powder 800 ex 0402 Whole-milk powder 700 0405 Butter 1 200 0406 Cheese 1 200